Exhibit 10.78

 

THE SECURITIES EVIDENCED BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT
OR, IN THE OPINION OF COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER
OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER OR HYPOTHECATION IS IN
COMPLIANCE THEREWITH.

 

WARRANT

TO PURCHASE COMMON STOCK

OF

RITA MEDICAL SYSTEMS, INC.

 

(void after November 24, 2009)

 

No. W-«Num»

 

THIS CERTIFIES THAT, for value received, «NAME» or registered assigns (the
“Holder”), from and after the Commencement Date (as defined below), and subject
to the terms and conditions herein set forth, is entitled to purchase from RITA
Medical Systems, Inc., a Delaware corporation (the “Company”), at any time
before 5:00 p.m. New York City time on November 24, 2009 (the “Termination
Date”), «WordNumberOfWarrantShares» («NumberOfWarrantShares») shares (the
“Warrant Shares”) of the Company’s common stock, $.001 par value per share (the
“Common Stock”), at a price per share equal to the Warrant Price (as defined
below) upon exercise of this Warrant pursuant to Section 5 hereof. The number of
Warrant Shares is subject to adjustment under Section 2.

 

1. Definitions. As used in this Warrant, the following terms have the
definitions ascribed to them below:

 

(a) “Commencement Date” means May 24, 2005.

 

(b) “Issuance Date” means November 24, 2004.

 

(c) “Offering Warrants” shall have the meaning ascribed to the term in Section
8.

 

(d) “Person” means any individual, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental authority or other entity of any kind, and shall
include any successor (by merger or otherwise) of such entity.

 

(e) “Purchase Agreement” means that certain Stock and Warrant Purchase Agreement
dated as of November 24, 2004 between the Company and the initial Holder of this
Warrant.

 

(f) “Warrant Price” means $4.00 per share subject to adjustment under Section 2.

 

2. Adjustments and Notices. The Warrant Price and/or the Warrant Shares shall be
subject to adjustment from time to time in accordance with this Section 2. The
Warrant Price and/or the Warrant Shares shall be adjusted to reflect all of the
following events that occur on or after the Issuance Date.



--------------------------------------------------------------------------------

(a) Subdivision, Stock Dividends or Combinations. In case the Company shall at
any time subdivide the outstanding shares of the Common Stock or shall issue a
stock dividend with respect to the Common Stock, the Warrant Price in effect
immediately prior to such subdivision or the issuance of such dividend shall be
proportionately decreased, and the number of Warrant Shares for which this
Warrant may be exercised immediately prior to such subdivision or the issuance
of such dividend shall be proportionately increased. In case the Company shall
at any time combine the outstanding shares of the Common Stock, the Warrant
Price in effect immediately prior to such combination shall be proportionately
increased, and the number of Warrant Shares for which this Warrant may be
exercised immediately prior to such combination shall be proportionately
decreased. In each of the foregoing cases, the adjustment shall be effective at
the close of business on the date of such subdivision, dividend or combination,
as the case may be.

 

(b) Reclassification, Exchange, Substitution, In-Kind Distribution. Upon any
reclassification, exchange, substitution or other event that results in a change
of the number and/or class of the securities issuable upon exercise or
conversion of this Warrant or upon the payment of a dividend in securities or
property other than shares of the Common Stock, the Holder shall be entitled to
receive, upon exercise of this Warrant, the number and kind of securities and
property that Holder would have received if this Warrant had been exercised
immediately before the record date for such reclassification, exchange,
substitution, or other event or immediately prior to the record date for such
dividend. The Company or its successor shall promptly issue to Holder a new
warrant for such new securities or other property. The new warrant shall provide
for adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 2 including, without limitation,
adjustments to the Warrant Price and to the number of securities or property
issuable upon exercise or conversion of the new warrant. The provisions of this
Section 2(b) shall similarly apply to successive reclassifications, exchanges,
substitutions, or other events and successive dividends.

 

(c) Reorganization, Merger etc. In case of any merger or consolidation of the
Company into or with another corporation where the Company is not the surviving
corporation, or sale, transfer or lease (but not including a transfer or lease
by pledge or mortgage to a bona fide lender) of all or substantially all of the
assets of the Company, the Company, or such successor or purchasing corporation,
as the case may be, shall, as a condition to closing any such reorganization,
merger or sale, duly execute and deliver to the Holder hereof a new warrant so
that the Holder shall have the right to receive, at a total purchase price not
to exceed that payable upon the exercise or conversion of the unexercised
portion of this Warrant, and in lieu of the Warrant Shares theretofore issuable
upon exercise or conversion of this Warrant, the kind and amount of shares of
stock, other securities, money and property that would have been receivable upon
such reorganization, merger or sale by the Holder with respect to the Warrant
Shares if this Warrant had been exercised immediately before the consummation of
such transaction. Such new warrant shall provide for adjustments that shall be
as nearly equivalent as may be practicable to the adjustments provided for in
this Section 2. The provisions of this subparagraph (c) shall similarly apply to
successive transactions of the type described in this subparagraph (c).

 

(d) Adjustment for Issuance of Shares of Common Stock Below Warrant Price. If
the Company shall issue, or be deemed to issue (as provided below), any
additional shares of Common Stock other than Excluded Stock, as defined below
(“Additional Shares of Common Stock”) for a consideration per share less than
the Warrant Price in effect immediately prior to the issuance of such Additional
Shares of Common Stock (excluding subdivisions, stock dividends, combinations,
reclassifications and reorganizations which are covered in Sections 2(a), 2(b)
and 2(c) above), the

 

- 2 -



--------------------------------------------------------------------------------

Warrant Price shall be reduced concurrent with each such issuance to a price
calculated as follows:

 

Adjusted Warrant Price   =  
(Outstanding Stock x Warrant Price) + Additional Stock Consideration        
     Outstanding Stock + No. of Additional Shares of Common Stock

 

provided, however, that notwithstanding any provision herein to the contrary,
including this Section 2(d), under no circumstances shall the Adjusted Warrant
Price be less than $3.23.

 

As used herein:

 

“Additional Stock Consideration” means the consideration received by the Company
upon the issuance of the Additional Shares of Common Stock.

 

“Convertible Securities” means any evidence of indebtedness, shares or
securities, in each case convertible into or exchange for Additional Shares of
Common Stock.

 

“Excluded Stock” means (a) securities issued, or deemed issued (as provided
below), to directors, officers, employees or consultants of the Company or a
subsidiary of the Company in connection with their service as directors of the
Company or a subsidiary of the Company, their employment by the Company or a
subsidiary of the Company or their retention as consultants by the Company or a
subsidiary of the Company under the Rita Medical Systems, Inc.2000 Stock Plan,
RITA Medical Systems, Inc. 2000 Directors’ Stock Option Plan, RITA Medical
Systems, Inc. 2000 Employee Stock Purchase Plan, RITA Medical Systems, Inc. 1994
Incentive Stock Plan and Horizon Medical Products, Inc. 1998 Stock Incentive
Plan; (b) shares of Common Stock issuable upon exercise of warrants outstanding
as of the date hereof; (c) shares of Common Stock issued, or deemed issued (as
provided below), pursuant to a merger, consolidation or stock or asset
acquisition approved by the Company’s Board of Directors; (d) the issuance, or
deemed issuance, of securities of the Company for any purpose and in any amount
as approved by the holders of Offering Warrants exercisable for eighty percent
of the Warrant Shares issuable upon exercise of the then outstanding Offering
Warrants; (e) shares issued, or deemed issued, to persons or entities with which
the Company has business relationships, provided such issuances are for other
than primary equity financing purposes and provided that, at the time of such
issuance, the aggregate of such issuance and similar issuances in the preceding
twelve-month period does not exceed 2% of the then outstanding Common Stock of
the Company (assuming full conversion and exercise of all convertible and
exercisable securities); and (f) shares issued, or deemed issued, pursuant to
any equipment leasing arrangement or debt financing from a bank or similar
institution approved by the Board of Directors; provided such financing is
primarily for non-equity purposes.

 

“No. of Additional Shares of Common Stock” means the number of units of
Additional Shares of Common Stock issued in connection with the issuance of the
same.

 

“Options” means rights, options or warrants to subscribe for, purchase or
otherwise acquire shares of Common Stock or Convertible Securities.

 

“Outstanding Stock” means the total number of shares of Common Stock outstanding
plus the total number of shares of Common Stock issuable upon conversion or
exercise of outstanding Convertible Securities (including this Warrant, all
other warrants and any Options) immediately prior to the issuance of the
Additional Shares of Common Stock; provided that the number of shares of Common
Stock outstanding at any given time shall not include shares owned or held by or
for the account of the Company.

 

- 3 -



--------------------------------------------------------------------------------

No adjustment in the Warrant Price need be made if such adjustment would result
in a change in the Warrant Price of less than $0.001. Any such adjustment which
is not made shall be carried forward and shall be made at the time of and
together with any subsequent adjustment which, on a cumulative basis, amounts to
an adjustment of $0.001 or more in the Warrant Price. No adjustment in the
Warrant Price of this Warrant shall be made in respect of the issuance of
Additional Shares of Common Stock unless the consideration per share for such
Additional Shares of Common Stock issued or deemed to be issued (as provided
below) by the Company is less than the Warrant Price then in effect on the date
of, and immediately prior to, such issue, for this Warrant.

 

For purposes of making any adjustment required under this Section 2(d), the
consideration received by the Company for any issue or sale of securities shall
(a) to the extent that it consists of cash be computed as the amount of cash
received by the Company without deduction of any underwriting or similar
commissions, compensation or concessions paid or allowed by the Company in
connection with such issue or sale, (b) to the extent that it consists of
property other than cash, be computed at the fair market value of that property
as determined in good faith by the Board of Directors, and (c) if Additional
Shares of Common Stock, Convertible Securities or rights or Options are issued
or sold together with other securities or other assets of the Company for a
consideration which covers both, be computed (as provided in clauses (a) and (b)
above) as the portion of the consideration so received that may be reasonably
determined in good faith by the Board of Directors to be allocable to such
Additional Shares of Common Stock, Convertible Securities or rights or Options.

 

If the holders of a majority-in-interest of the warrants issued pursuant to the
Purchase Agreement shall, in good faith, disagree with any determination made by
the Board of Directors of the Company of the fair market value of any property
(including without limitation any securities other than shares of Common Stock)
pursuant to the warrants issued pursuant to the Purchase Agreement (such holders
hereinafter referred to as the “Requesting Holders”), and such disagreement is
in respect of property valued by the Board of Directors of the Company at more
than $500,000, then the Requesting Holders may by written notice to the Company
(an “Appraisal Notice”), given within 15 days after notice to the holders of the
warrants issued pursuant to the Purchase Agreement following such determination,
elect to contest such determination; provided, however, that the holders of the
warrants issued pursuant to the Purchase Agreement may not seek appraisal or any
determination of fair market value to the extent that the Company has received a
fairness opinion or other appraisal from an independent appraiser selected by
the Board of Directors of the Company in connection with the transaction giving
rise to such determination. Within 15 days after an Appraisal Notice, the
Company shall engage an Appraiser (as defined below) to make an independent
determination of such fair market value (the “Appraiser’s Determination”), and
to deliver to the Company and the holder of this Warrant a report describing its
methodology and results in reasonable detail within 15 days of such engagement.
The Company and the holder of this Warrant shall be afforded reasonable
opportunities to discuss the appraisal with the Appraiser. The Appraiser’s
Determination shall be final and binding on the Company and the holder of this
Warrant, absent manifest error. The costs of conducting an appraisal, including
all fees and expenses of the Appraiser, shall be borne one half by the
Requesting Holders (among the Requesting Holders, pro rata according to the
number of shares issuable upon exercise of outstanding warrants issued under the
Purchase Agreement that are held by the Requesting Holders) and one half by the
Company. “Appraiser” means an independent appraiser chosen by the Board of
Directors of the Company with the consent of the Requesting Holder with the
greatest number of Shares issuable upon exercise of the warrants issued pursuant
to the Purchase Agreement, which consent shall not be unreasonably withheld or
delayed.

 

For purposes of the adjustment required under this Section 2(d), if at any time
or from time to

 

- 4 -



--------------------------------------------------------------------------------

time after the Issuance Date, the Company issues or sells any Options or
Convertible Securities, then in each case the Company shall be deemed to have
issued at the time of the issuance of such Options or Convertible Securities the
maximum number of Additional Shares of Common Stock (as set forth in the
instruments relating thereto, giving effect to any provision contained therein
for a subsequent upward adjustment of such number other than any provision
requiring antidilution adjustments (based on price, recapitalizations, mergers,
reorganizations or otherwise), which such antidilution provisions shall only
result in upward adjustments upon the triggering of such antidilution
adjustment) issuable upon exercise or conversion thereof and to have received as
consideration for the issuance of such shares of Common Stock an amount equal to
the total amount of consideration, if any, received by the Company for the
issuance of such Options or Convertible Securities plus, in the case of such
Options, the minimum amounts of consideration, if any (as set forth in the
instruments relating thereto, giving effect to any provision contained therein
for a subsequent downward adjustment of such consideration), payable to the
Company upon the exercise of such Options and, in the case of Convertible
Securities, the minimum amounts of consideration, if any, payable to the Company
upon the subsequent conversion of any such Convertible Security (other than by
cancellation of liabilities or obligations evidenced by such Convertible
Securities). No further adjustment of the Warrant Price, adjusted upon the
issuance of such Options or Convertible Securities, shall be made as a result of
the actual issuance of Additional Shares of Common Stock on the exercise of any
such Options or the conversion of any such Convertible Securities. If any such
Options or the conversion privilege represented by any such Convertible
Securities shall expire without having been exercised, the Warrant Price
adjusted upon the issuance of such Options or Convertible Securities or upon the
triggering of any antidilution adjustments (based on price, recapitilization,
mergers reorganizations or otherwise) thereunder shall be readjusted to the
Warrant Price which would have been in effect had an adjustment been made on the
basis that the only Additional Shares of Common Stock so issued were the
Additional Shares of Common Stock, if any, actually issued or sold for the
consideration received by the Company for the granting of all such Options,
whether or not exercised, plus the consideration received for issuing or selling
the Convertible Securities actually converted plus the consideration, if any,
actually received by the Company (other than by cancellation of liabilities or
obligations evidenced by such Convertible Securities) on the conversion of such
Convertible Securities. Upon the happening of any of the following events,
namely, if the purchase price provided for in any Option, the additional
consideration, if any, payable upon the conversion or exchange of any
Convertible Securities, or the rate at which Convertible Securities are
convertible into or exchangeable for Common Stock shall change at any time
(including, but not limited to, changes under or by reason of provisions
designed to protect against dilution), the Warrant Price in effect at the time
of such event shall forthwith be readjusted to the Warrant Price which would
have been in effect at such time had such Options or Convertible Securities
still outstanding provided for such changed purchase price, additional
consideration or conversion rate, as the case may be, at the time initially
granted, issued or sold, but only if as a result of such adjustment the Warrant
Price then in effect after any adjustment hereunder is thereby reduced; and on
the termination of any such Option or any such right to convert or exchange such
Convertible Securities, the Warrant Price then in effect hereunder shall
forthwith be increased to the Warrant Price which would have been in effect at
the time of such termination had such Option or Convertible Securities, to the
extent outstanding immediately prior to such termination, never been issued.

 

(e) Certificate of Adjustment. In each case of an adjustment or readjustment of
the Warrant Price, the Company, at its own expense, shall cause its Principal
Financial Officer to compute such adjustment or readjustment in accordance with
the provisions hereof and prepare a certificate showing such adjustment or
readjustment, and shall mail such certificate, by first class mail, postage
prepaid, to the Holder. The certificate shall set forth such adjustment or
readjustment, showing in detail the facts upon which such adjustment or
readjustment is based. No

 

- 5 -



--------------------------------------------------------------------------------

adjustment of the Warrant Price shall be required to be made unless it would
result in an increase or decrease of at least one cent, but any adjustments not
made because of this sentence shall be carried forward and taken into account in
any subsequent adjustment otherwise required hereunder.

 

(f) No Impairment. The Company shall not, by amendment of its charter, by-laws
or other organizational documents, or through a reorganization, transfer of
assets, consolidation, merger, dissolution, issue, or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed under this Warrant by the Company,
but shall subject to Section 10 at all times in good faith assist in carrying
out all of the provisions of this Section 2 and in taking all such action as may
be necessary or appropriate to protect the Holder’s rights under this Section 2
against impairment.

 

(g) Fractional Shares. No fractional shares shall be issuable upon exercise or
conversion of the Warrant and the number of shares to be issued shall be rounded
down to the nearest whole share. If a fractional share interest arises upon any
exercise or conversion of the Warrant, the Company shall eliminate such
fractional share interest by paying the Holder an amount computed by multiplying
the fractional interest by the fair market value of a full share.

 

3. No Shareholder Rights. This Warrant, by itself, as distinguished from any
shares purchased hereunder, shall not entitle the Holder to any of the rights of
a shareholder of the Company.

 

4. Reservation of Stock. The Company will reserve from its authorized and
unissued stock a sufficient number of shares to provide for the issuance of the
Warrant Shares upon the exercise of this Warrant. Issuance of this Warrant shall
constitute full authority to the Company’s officers who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for the Warrant Shares issuable upon the exercise of this Warrant.

 

5. Exercise of Warrant.

 

(a) This Warrant may be exercised by the Holder hereof, in whole or in part, at
any time from and after the Commencement Time and prior to the termination of
this Warrant, at the election of the Holder hereof (with the notice of exercise
substantially in the form attached hereto as Attachment 1 duly completed and
executed), by the surrender of this Warrant at the principal office of the
Company or transfer agent and the payment to the Company, by certified or bank
check, or by wire transfer to an account designated by the Company of an amount
equal to the then applicable Warrant Price multiplied by the number of Warrant
Shares then being purchased. This Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided above, and the person entitled to receive the Warrant
Shares issuable upon such exercise shall be treated for all purposes as the
holder of such shares of record as of the close of business on such date. As
promptly as practicable after such date, the Company shall issue and deliver to
the person or persons entitled to receive the same a certificate or certificates
for the number of full Warrant Shares issuable upon such exercise.

 

(b) In lieu of exercising this Warrant for cash, the Holder may elect to receive
shares equal to the value of this Warrant (or the portion thereof being
exercised) by surrender of this Warrant at the principal office of the Company
together with notice of such election substantially in the form attached hereto
as Attachment 1 duly completed and executed (a “Net Exercise”). The Company
shall issue to a Holder who Net Exercises a number of Warrant Shares computed
using the following formula:

 

    Y (A - B) X =           A

 

- 6 -



--------------------------------------------------------------------------------

Where

 

X =   The number of Warrant Shares to be issued to the Holder. Y =   The number
of Warrant Shares purchasable under this Warrant or, if only a portion of the
Warrant is being exercised, the portion of the Warrant being cancelled (at the
date of such calculation). A =   The fair market value of one (1) Warrant Share
(at the date of such calculation). B =   The Warrant Price (as adjusted to the
date of such calculation).

 

For purposes of this Section 5, the fair market value of a Warrant Share shall
mean:

 

  (i) If traded on a securities exchange, the Nasdaq National Market or Nasdaq
SmallCap Market, the fair market value of the Common Stock shall be deemed to be
the average of the closing prices of the Common Stock on such exchange or market
over the five trading days immediately prior to the Determination Date;

 

  (ii) If traded on the Nasdaq Stock Market (other than the Nasdaq National
Market or Nasdaq SmallCap Market) or other over-the-counter system, the fair
market value of the Common Stock shall be deemed to be the average of the
closing bid prices of the Common Stock over the five trading days immediately
prior to the Determination Date; and

 

  (iii) If there is no public market for the Common Stock, the fair market value
shall be the price per Warrant Share that the Company could obtain from a
willing buyer for Warrant Shares sold by the Company from authorized but
unissued Warrant Shares, as such prices shall be determined in good faith by the
Company’s Board of Directors.

 

In the event that this Warrant is exercised pursuant to this Section 5 in
connection with the consummation of the Company’s sale of its Common Stock or
other securities pursuant to a registration statement under the Securities Act
of 1933, as amended (other than a registration statement relating either to sale
of securities to employees of the Company pursuant to its stock option, stock
purchase or similar plan or a Rule 145 transaction) (a “Public Offering”), the
fair market value per Warrant Share shall be the per share offering price to the
public of the Public Offering.

 

(c) The Holder shall not have the right to exercise any portion of this Warrant,
pursuant to Section 5(a) or otherwise, to the extent that after giving effect to
such issuance after exercise, the Holder (together with the Holder’s
affiliates), as set forth on the applicable Notice of Exercise, would
beneficially own in excess of 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to such issuance. For purposes of
the foregoing sentence, the number of shares of Common Stock beneficially owned
by the Holder and its affiliates shall include the number of shares of Common
Stock issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude

 

- 7 -



--------------------------------------------------------------------------------

the number of shares of Common Stock which would be issuable upon (A) exercise
of the remaining, nonexercised portion of this Warrant beneficially owned by the
Holder or any of its affiliates and (B) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder or any of its affiliates. Except as set forth in the
preceding sentence, for purposes of this Section 5(c), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act. For
purposes of this Section 5(c), in determining the number of outstanding shares
of Common Stock, the Holder may rely on the number of outstanding shares of
Common Stock as reflected in (x) the Company’s most recent Form 10-Q or Form
10-K, as the case may be, (y) a more recent public announcement by the Company
or (z) any other notice by the Company or the Company’s transfer agent setting
forth the number of shares of Common Stock outstanding. Upon the written request
of the Holder, the Company shall within three trading days confirm in writing or
by electronic mail to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.

 

6. Transfer of Warrant. This Warrant may be transferred or assigned by the
Holder hereof as a whole or in part, provided that the transferor provides, at
the Company’s request, an opinion of counsel satisfactory to the Company that
such transfer does not require registration under the Securities Act.

 

7. Legends. Upon issuance, the certificate or certificates evidencing any
Warrant Shares shall bear legends as set forth in the Purchase Agreement.

 

8. Purchase Agreement. This Warrant is one of a number of warrants (the
“Offering Warrants”) issued pursuant to the Purchase Agreement, and the Warrant
Shares shall be entitled to the rights conferred thereon under the Purchase
Agreement, including without limitation the registration rights provided in
Section 7 thereof.

 

9. Termination. This Warrant shall terminate at 5:00 p.m. New York City time on
the Termination Date.

 

10. Miscellaneous. This Warrant shall be governed by the laws of the State of
Delaware, as such laws are applied to contracts to be entered into and performed
entirely in Delaware by Delaware residents. The headings in this Warrant are for
purposes of convenience and reference only, and shall not be deemed to
constitute a part hereof. Neither this Warrant nor any term hereof may be
changed or waived orally, but only by an instrument in writing signed by the
Company and the Holder. All notices and other communications from the Company to
the Holder of this Warrant shall be delivered personally or by facsimile
transmission or mailed by first class mail, postage prepaid, to the address or
facsimile number furnished to the Company in writing by the last Holder of this
Warrant who shall have furnished an address or facsimile number to the Company
in writing, and if mailed shall be deemed given three days after deposit in the
United States mail. Upon receipt of evidence satisfactory to the Company of the
ownership of and the loss, theft, destruction or mutilation of any Warrant and,
in the case of any such loss, theft or destruction, upon receipt of indemnity or
security satisfactory to the Company or, in the case of any such mutilation,
upon surrender and cancellation of such Warrant, the Company will make and
deliver, in lieu of such lost, stolen, destroyed or mutilated Warrant, a new
Warrant of like tenor and representing the right to purchase the same aggregate
number of shares of Common Stock.

 

- 8 -



--------------------------------------------------------------------------------

ISSUED: November 24, 2004

 

RITA MEDICAL SYSTEMS, INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

- 9 -



--------------------------------------------------------------------------------

Attachment 1

 

NOTICE OF EXERCISE

 

TO: RITA MEDICAL SYSTEMS, INC.

 

1. The undersigned hereby:

 

  ¨ elects to purchase      shares of Common Stock of the Company pursuant to
the terms of the attached Warrant, and tenders herewith payment of the purchase
price of such shares in full, or

 

  ¨ elects to exercise its net issuance rights pursuant to Section 5(b) of the
attached Warrant with respect to      shares of Common Stock.

 

2. Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 

 

--------------------------------------------------------------------------------

(Name in which certificate(s) are to be issued)

 

 

--------------------------------------------------------------------------------

(Address)

 

 

--------------------------------------------------------------------------------

(Name of Warrant Holder) By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Date signed:  

 

--------------------------------------------------------------------------------

 

- 10 -